 


113 HR 5391 IH: National POW/MIA Remembrance Act of 2014
U.S. House of Representatives
2014-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5391 
IN THE HOUSE OF REPRESENTATIVES 
 
August 1, 2014 
Mr. Lynch introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To direct the Architect of the Capitol to place a chair on the grounds of the United States Capitol honoring American Prisoners of War/Missing in Action. 
 
 
1.Short titleThis Act may be cited as the National POW/MIA Remembrance Act of 2014.  
2.FindingsCongress finds the following: 
(1)In recent years, commemorative chairs honoring American Prisoners of War/Missing in Action have been placed in prominent locations across the United States. 
(2)The grounds of the United States Capitol are an appropriate location to place a commemorative chair honoring American Prisoners of War/Missing in Action. 
3.Placement of a chair on grounds of United States Capitol honoring American prisoners of war/missing in action 
(a)Obtaining ChairThe Architect of the Capitol shall enter into an agreement to obtain a chair featuring the logo of the National League of POW/MIA Families under such terms and conditions as the Architect considers appropriate and consistent with applicable law. 
(b)PlacementNot later than 2 years after the date of enactment of this Act, the Architect shall place the chair obtained under subsection (a) on the grounds of the United States Capitol in a suitable permanent location. 
4.Funding 
(a)DonationsThe Architect of the Capitol may— 
(1)enter into an agreement with any organization described in section 501(c)(3) of the Internal Revenue Code of 1986 that is exempt from taxation under section 501(a) of that Code to solicit private donations to carry out the purposes of this Act; and 
(2)accept donations of funds, property, and services to carry out the purposes of this Act. 
(b)CostsAll costs incurred in carrying out the purposes of this Act shall be paid for with private donations received under subsection (a).  
 
